UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TIG INSURANCE COMPANY,

                                       Petitioner,                     19 Civ. 10238 (PAE)
                        -v-
                                                                             ORDER
 NATIONAL UNION FIRE INSURANCE COMPANY OF
 PITTSBURGH, PA, and AIU INSURANCE COMPANY

                                       Respondents.


PAUL A. ENGELMAYER, District Judge:

       On November 25, 2019 the Court issued an opinion and order confirming the arbitral

award in this matter and denying petitioner’s motion to seal. Dkt. 13. The Court indicated that it

would close the case after “all documents that have been filed under seal in this matter, as well as

any materials submitted to the Court by email and not yet filed on ECF,” had been filed on the

docket. The parties have now done so. The Clerk of Court is respectfully directed to terminate

the motions pending at dockets 15 and 16, and to close this case.

       SO ORDERED.

                                                       PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 27, 2019
       New York, New York
